Citation Nr: 1110468	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-50 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his Wife


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active duty service from January 1968 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, that denied service connection for depression.  The Veteran testified at a Board video conference hearing at the RO in August 2010 before the undersigned Acting Veterans Law Judge in Washington, DC.  A copy of the transcript of that hearing has been associated with the record on appeal.


FINDINGS OF FACT

1.  The Veteran was diagnosed with depression during active service.  

2.  The Veteran experienced symptoms of depression during service and continuously since service.  

3.  The Veteran has a current diagnosis of depression. 

4.  The Veteran's current depression is related to his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, depression was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With regard to the duties to notify and assist a claimant, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case as the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board notes that a RO letter in July 2007 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations. 

Service Connection for Depression

The issue before the Board involves a claim for service connection for depression.  In this case, the Veteran contends that he suffered symptoms of depression during active service with chronic continuous symptoms after service separation to the present.  

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After a review of all the evidence, lay and medical, the Board finds that the Veteran experienced chronic symptoms of depression during service and a continuity of symptomatology after service.  Service treatment records show a phobia and nervousness about guns in September 1970 and August 1972 and depression in November 1973 and January 1974.  The record also contains a current diagnosis of depression, which has been continuously treated since 2007.  

The Veteran and his wife have provided lay testimony that his symptoms have been continuous since his separation from service.  The Veteran specifically noted continuous difficulty sleeping, loss of appetite, aches, and a depressed mood.  The Veteran's wife supported his assertions.  

In addition to the lay evidence of record showing continuity of symptomatology, the record also contains positive nexus opinions relating the Veteran's current depression to his depression during service.  Specifically, the Veteran was afforded a VA examination in October 2007 with additional comments provided by the examiner in July 2008 and September 2008.  The examiner noted that, although depression was not caused by his active service, the depression began during that time.  In January 2009, an examiner opined that it is possible that the Veteran's present depression stems from the stress in military service.  In February 2009, the examiner noted that the Veteran began to see an increase in depression in 1973 (during service) after his wife left him, and then experienced depression since the service.  The February 2009 examiner opined that the currently existing psychiatric condition is at least as likely as not related to a disease occurring during military service.  In January 2010, VA treatment records showed a history of serious service-connected depression started at the time when the Veteran was in the service in Turkey.  

The Board acknowledges that the record also contains negative evidence regarding the Veteran's claim.  A February 1975 service treatment record shows that the Veteran's depression was resolved.  Additionally, the Veteran was afforded a second VA examination in October 2009.  At that time, the VA examiner determined that the Veteran's current depression is not related to the reactive depression in service in 1973.  The examiner related the Veteran's depression to his retirement and lack of productive activity, not to any mental health or other diagnosis received during service.  

The Veteran is competent to report such symptoms as depressed mood, insomnia, decreased appetite, or others that he experiences at any time because this requires only personal knowledge as it comes to him through his senses, and the Veteran's wife is competent to relate her observations of the Veteran's symptoms of depression.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

The Board finds the Veteran's testimony to be credible regarding his in-service symptoms and continuity of symptomatology after service separation.  In assessing the accuracy of the factual assumptions upon with the October 2009 based the opinion, the Board notes that the October 2009 examiner did not consider the Veteran's lay testimony that he experienced symptoms of depression since his time in service.  As such, the opinion is not based upon an accurate record.  The Board may reject a medical opinion that is based on facts that have been found to be inaccurate or because other facts present in the record contradict the facts that formed the basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  After weighing the competent medical opinion evidence, the Board finds that the medical opinion evidence is in relative equipoise on the question of relationship of current depression to service.

Given the diagnosis of depression during active service, competent and credible evidence of chronic symptoms of depression during service, competent and credible testimony of continuous symptoms after service to the present, a current diagnosis 

of depression, and medical opinion evidence that is in relative equipoise on the question of relationship of current depression to service, resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for depression is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for depression is granted.



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


